ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_03_EN.txt.  

 

SEPARATE OPINION OF JUDGE VERESHCHETIN

Two heads of the Mexican claims — Trearment by the Court of the rule of
exhaustion of local remedies — “Mixed” claims in the jurisprudence of the
Court and in the LLC Draft Articles an Diplomatic Protection — Reasons for
the application of “preponderance” standard and for non-application of the local
remedies requirement in the special circumstances of the case.

I voted in favour of the Judgment. However, I should like to put on
record my disagreement with that part of the Court’s reasoning where it
deals with the issues concerning the law of diplomatic protection and the
related rule of the exhaustion of local remedies (paragraph 40 of the
Judgment).

1. In the present case, Mexico has requested the Court to adjudge and
declare that the United States “violated its international legal obligation
to Mexico in its own right and in the exercise of tis right ta diplomatic
protection of its nationals” (emphasis added). The United States contends
that Mexico’s claims are inadmissible because in all the individual cases
referred to by Mexico local remedies remain available and therefore the
right of diplomatic protection on behalf of any Mexican national cannot
be exercised before this Court. In deciding this dispute, the Court, in
order to show that the rule of exhaustion of local remedies cannot pre-
clude the admissibility of the Mexican claims, has resorted to reasoning
which, in my view, amounts to a highly problematic new legal proposi-
tion in respect of the law of diplomatic protection.

2. The Court, without denying the obvious fact that Mexico brought
its claims under two heads, namely direct injury to the State and in
the exercise of its right of diplomatic protection of its nationals, and
having also noted that the individual rights of the Mexican nationals
are rights “which are to be asserted, at any rate in the first place, within
the domestic legal system of the United States”, thereafter makes an
unexpected U-turn and states that, “in the special circumstances of inter-
dependence of the rights of the State and of individual rights” under the
Vienna Convention, Mexico may, prior to the exhaustion of local
remedies,

“request the Court to rule on the violation of rights which it claims
to have suffered both directly and through the violations of the indi-

71
 

 

 

80 AVENA AND OTHERS (SEP. OP. VERESHCHETIN)

vidual rights, conferred on Mexican nationals under Article 36,
paragraph I (b) [of the Vienna Convention] (emphasis added}.

The Court further specifically observes that in the present case the duty
to exhaust local remedies does not apply and that the Court does not
have to deal with the Mexican claim of violations “under a distinct head-
ing of diplomatic protection”.

3. In support of its argument regarding the “special circumstances of
interdependence of the rights of the State and individual rights” under
the Vienna Convention, the Court relies fa) on the finding in the LaGrand
case that “Article 36, paragraph 1, creates individual rights [for the
national concerned}, which . . . may be invoked in this Court by the
national State of the detained person” (LaGrand (Germany v. United
States of America), Judgment, C.J. Reports 2001, p. 494, para. 77), and
{b} on its statement that “violations of the rights of the individual under
Article 36 may entail violations of the rights of the sending State, and
that violations of the rights of the latter may entail a violation of the
rights of the individual”.

4, The Court, however, fails to recall that in the LaGrand case, in
which Germany also brought its claims under the two heads, the Court
does not say that in invoking individual rights of its nationals the State
may avoid the rule of exhaustion of local remedies or, for that matter,
that in case of such invocation the claims fall outside the scape of the law
of diplomatic protection. As to the Court’s statement that violations of
the rights of the individual may entail violations of the rights of the State
and vice versa, this circular reasoning can be assessed in the light of the
jurisprudence of the Court on diplomatic protection and of the work of
the International Law Commission (ILC), which recently formulated
Draft Articles on Diplomatic Protection, Unfortunately, neither of these
is even mentioned in the Judgment.

5. To use the terminology of the ILC, Mexico has brought a so-called
“mixed” claim alleging both direct injury to the State and indirect injury
to the same State through the wrong done to its nationals. In its Com-
mentary to Article 9 [11] of the said Draft the ILC, basing itself on
several judgments of this Court dealing with diplomatic protection cases
and related issues of the exhaustion of local remedies ({nterhandel, Pre-
liminary Objections, Judgment, C.J. Reports 1959; United States Diplo-
matic and Consular Staff in Tehran, Judgment, C.J. Reports 1980;
Elettronica Sicula Sp. A. (ELSI), Judgment, 1.C J. Reporis 1989), stated:

“In the case of a mixed claim it is incumbent upon the tribunal to
examine the different elements of the claim and to decide whether
the direct or the indirect element is preponderant .. . If a claim is
preponderantly based on injury to a national this is evidence of the
fact that the claim would not have been brought but for the injury to

72
 

8] AVENA AND OTHERS (SEP. OP.“VERESHCHETIN]

the national . . . The principal factors to be considered in making
this assessment are the subject of the dispute, the nature of the claim
and the remedy claimed.” (United Nations, Report of the Interna-
tional Law Commission, Fifty-fifth Session (5 May-6 June and 7 July-
8 August 2003), Official Records of the General Assembly, Fifty-
eighth Session, Supplement No. 10 (A/58/10), pp. 90-91.)

Article 9 [11], to which the above-cited Commentary refers, reads as fol-
lows:

“Local remedies shall be exhausted where an international claim,
or request for a declaratory judgment related to the claim, is brought
preponderantly on the basis of an injury to a national or other
person referred to in article 7 [8].” [Article 7 [8] deals with stateless
persons and refugees.) (fbid., p. 89.)

It should be noted that the cited Article of the ILC Draft does not make
any exception for treaty-based claims.

6. As was just mentioned, the ILC was guided by the jurisprudence of
the International Court of Justice. The ELSI Chamber rejected a United
States argument that the exhaustion of local remedies did not apply as
regards treaty-based claims where the treaty in question was silent as to
. whether such rule applied. While the Chamber recognized that the parties

to a treaty can explicitly agree that the local remedies rule shall or shall
not apply to claims based on that treaty, such “an important principle of
‘customary international law” would not be held to have been “tacitly dis-
pensed with, in the absence of any words making clear an intention to do
so” (Elettronica Sicula S.p. À. (ELSI), Judgment, LCI. Reports 1989,
.p. 42, para. 50). Thus, the Chamber stated that, as regards treaty-based
claims, local remedies must be exhausted prior to the institution of an
international claim unless there is explicit language to the contrary. In the
same case, the Chamber refused to separate the claim for direct injury
alleged by the United States from the diplomatic protection claim based
on injury to the United States nationals. The Chamber thus determined
that where the same factual basis exists for claims based both on direct
injury to a State and indirect injury through a national of that State, local
remedies must be exhausted when the claims are preponderantly based
upon the injury to the national of the State.

7. In the case before the Court now, we are faced with a similar situa-
tion; the factual basis for both elements of Mexico’s claim is the same;
the remedies sought focus on injuries to the nationals concerned. To use
the “preponderance” standard, referred to above, the claim would not
have been brought before the Court but for Mexico’s desire to protect
specific nationals. This clearly shows that the mixed Mexican claim is

73

 
 

82 AVENA AND OTHERS (SEP. OP. VERESHCHETIN)

preponderantly a diplomatic protection claim, in which Mexico espouses
before the Court the claims of its nationals. Direct injury to Mexico
could arise only after the violations of the rights of its nationals provided
for in Article 36, paragraph 1 (®), of the Vienna Convention.

8. In effect, such a finding is corroborated by the Judgment’s overall
reasoning. Thus, the Court invokes the violations of the rights of Mexi-
can nationals not merely as evidence of the violations of the rights of
Mexico as a State. It scrupulously examines and identifies the concrete
violations of the rights of Mexican nationals in each and every one of:
50-plus individual cases brought by Mexico under the head of diplomatic
protection. The Court identifies by name the specific individuals and the
specific injuries caused to them (see, for example, paragraph 106 of the
Judgment).

9, And yet, at the very beginning of this exercise, the Court states that
it is not dealing with the Mexican claims as a diplomatic protection case
and that the rule of exhaustion of local remedies does not apply to. the
Mexican request because of the special circumstances of interdependence
of the rights of the State and of individual rights under the Vienna Con-
vention.

10. 1 share the view of the majority that Mexico’s claims are admis-
sible and that the duty to exhaust local remedies dees not apply to this
case. However, my perception of the nature of the “special circum-
stances” in issue is quite different from that expounded in paragraph 40
of the Judgment. In my view, the special circumstances that, for the pur-
poses of this Judgment, exempt this particular case from the local
remedies requirement do not lie in the special character of Article 36 of
the Vienna Convention, but rather in the particular factual circumstances
of the specific case before the Court, as will be explained further below,
Contrary to what the Court says in paragraph 40 of the Judgment, in
invoking the rights of individuals under the Vienna Convention before
this Court, the State, as @ general rule, is not exempt from the duty to
exhaust local remedies, subject to certain exceptions as those specified in
Article 10 [14] of the ILC Draft. As the ELSI Chamber observed with:
regard to this rule, such “an important principle of customary interna-
tional law” would not be held to have been “tacitly dispensed with, in the
absence of any words making clear an intention to do so” (Elettronica
Sicula S.p. A. (ELSI), Judgment, C.J. Reports 1989, p. 42, para. 50).

11. The individual rights of Mexican nationals under paragraph t (6)
of Article 36 of the Vienna Convention are, indeed, rights “which are to
be asserted, at any rate in the first place, within the domestic legal system
of the United States” (para. 40 of the Judgment). In principle, only when
that process is completed and the remedies for the violations are finally
unavailable, could Mexico take up the case in the form of an espousai of
individual claims before this Court. However, the LaGrand case showed

74

 

 
 

83 AVENA AND OTHERS (SEP. OP, VERESHCHETIN}

that the wide range of possible local remedies in criminal justice pro-
cedures in the United States tend to be exhausted only a short time before
the execution of individuals under sentence of death. In consequence,
there is a risk that applications based on diplomatic protection with
regard to such individuals will be filed with this Court in circumstances
where the latter would be unable usefully to address them.

12. fn the special circumstances af the present case, at the time when
the Application was filed, all the Mexican nationals concerned were
already on death row and therefore human lives were at stake. In these
circumstances, to demand that all the local remedies for the alleged viola-
tion of Article 36, paragraph 1, should have been completely exhausted
before Mexico could exercise its right of diplomatic protection of these
nationals could lead to the absurd result of this Court having to rule at a
point in time when its ruling could have no practical effect. That is why,
exactly because most of the cases in question had not yet reached the
final stage in the United States criminal proceedings, and in the hope that
this Court would clarify the matter from the standpoint of international
law, Mexico could bring its claims both in its own right and in the exer-
cise of its right of diplomatic protection of its nationals.

13. To conclude, the Court should have applied the “preponderance”
standard to the “mixed” Mexican claims brought under the heads both of
Mexico’s own rights and of its right of diplomatic protection of its
nationals, thus rematning consistent with its former jurisprudence on the
law of diplomatic protection. Having found that the claims were essen-
tially those of diplomatic protection, the Court should have held that the
rule of exhaustion of local remedies was inapplicable not because
Article 36 of the Vienna Convention on Consular Relations impliedly
differs in kind from other treaty provisions creating rights of individuals,
but rather because of the very special circumstances of the case at hand,
as explained above,

(Signed) Vladlen $. VERESHCHETIN.

75

 
